Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant's Communication received on August 11, 2021 for application number 17/430,321. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3. 	Claims 1-18 are presented for examination.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on July 28, 2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1 and 10 are  rejected under 35 U.S.C. 103 as being unpatentable over HYOSEOK HWANG et al., (HYOSEOK HWANG et al., 3D Display Calibration by Visual Pattern Analysis, ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, June 23, 2016, Pages 1-10, XP080710326: cited in IDS by Applicant)(hereinafter Hyoseok) in view of GUIDO et al.(US 2016/0277728 A1)(hereinafter Guido).
	Regarding claim 1,  Hyoseok discloses an automatic calibration method for image arrangement of a naked-eye 3D display screen[See Hyoseok: section IV, 3rd paragraph, page 8 second column last paragraph  regarding 3D display automated calibration where rendering is performed according to the parameters calibrated], wherein the display screen is covered with a 3D film[See Hyoseok: page 9 last paragraph – page 10 first paragraph regarding detachable lenticular sheet served as the frontal cover of the tablet.. it turns into a 3D display when the cover is closed], the method comprising: 
S1, displaying a first 3D test image on the display screen according to a preset viewing distance, and acquiring a mirror image of the first 3D test image in a flat mirror through a camera[ See Hyoseok: page 10 first paragraph regarding We can use the built-in camera of the tablet PC, together with a mirror, for the calibration, as conceptually depicted in Fig. 8(b).], wherein the first 3D test image comprises a first monochrome 3D left image and a black 3D right image[ See Hyoseok: page 5, section A regarding For this purpose, we prepare the all-white image for a single view γ 0 = 0 and all-black images for the other views, and interweave them according to our rendering parameters], 
S2, adjusting a 3D display rotation angle and a left-right offset of the display screen according to a preset algorithm, acquiring a mirror image after each adjustment through the camera [ See Hyoseok: page 8 first column regarding We capture two images for each display instance at different distances. In the simulation, we place the camera at some random positions, deviated up to ±50 mm in all directions, rotated by a small random angle φ (|φ|, < 1°) along a random axis…].
Hyoseok does not explicitly disclose the flat mirror is arranged in parallel with the display screen.
However, Guido teaches the flat mirror is arranged in parallel with the display screen [See Guido: par. 65, 70, 109-112 regarding In the case where the pattern is a white image for one eye and a black one for the other, the camera will then see vertical black and white bands 3.4 and 3.5 across the screen. Inside each band (black and white), the camera sees the pixels of one specific image, for one or the other eye, and in between a mix of the two image patterns, namely a grey level. The luminance of a given pixel is related directly to the level of crosstalk using this pattern…  The resulting crosstalk pattern (3.4, 3.5) is periodic in a perspective corrected screen. In other words, the crosstalk pattern is periodic when the mirror is parallel to the screen. This also means that the resulting crosstalk pattern is not periodic if the mirror is not parallel to the screen… Also, a calculation is done when the dynamic auto stereoscopic screen is parallel to the mirror, and with a camera pointing towards the mirror.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hyoseok with Guido teachings by including “the flat mirror is arranged in parallel with the display screen” because this combination has the benefit of the configuration of a mirror parallel to the display surface and a camera to capture images reflected from the mirror.
Further on, when combined teachings, Guido teaches or suggests  acquiring the number of effective pixel points of the largest pixel block in each mirror image; and S3, taking the 3D display rotation angle and the left-right offset corresponding to the mirror image to which the selected maximum effective pixel point number belongs as calibration parameters[See Guido: at least Fig. 5 and par. 65, 70, 77,109-112 regarding FIG. 5 illustrates the resulting image featuring black and white stripes 3.4 and 3.5. The position of the camera is referred 3.6. Distance 5.8 represents the period of the resulting pattern. Distance 5.7 represents the distance between the central position and the nearest extremum, meaning minimum or maximum, in the resulting pattern. This extremum corresponds to a position with no crosstalk. Moreover, we will search for the “right eye” pattern extremum at the left of the camera position 3.6, or inversely for the “left eye” pattern extremum at the right of the camera position… (the maximum effective pixel corresponds to the maximum of the resulting pattern)].
Regarding claim 10, Hyoseok and Guido teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Hyoseok and Guido teach an electronic device comprising a display screen [See Hyoseok: page 9 last paragraph – page 10 first paragraph regarding detachable lenticular sheet served as the frontal cover of the tablet.. it turns into a 3D display when the cover is closed. See Guido: Fig. 1 and par. 58 regarding portable device 1.2 comprises a display screen 1.4 and a camera 1.3.], wherein the display screen is covered with a 3D film[See Hyoseok: page 9 last paragraph – page 10 first paragraph regarding detachable lenticular sheet served as the frontal cover of the tablet.. it turns into a 3D display when the cover is closed]; 
the electronic device further comprises a processor for implementing the automatic calibration method for image arrangement of the naked-eye 3D display screen according to claim 1 when the computer program stored in the memory is executed[See Hyoseok: section IV, 3rd paragraph, page 8 second column last paragraph  regarding 3D display automated calibration where rendering is performed according to the parameters calibrated. The calibration is conducted on a PC workstation equipped with Intel Xeon E5-1660 processor and 16GB memory. See Guido: Fig. 10 and par. 119-128 regarding a central processing unit 1001, such as a microprocessor, denoted CPU],   a random access memory 1002, denoted RAM, for storing the executable code of the method of embodiments of the invention as well as the registers adapted to record variables and parameters necessary for implementing the method for encoding or decoding at least part of an image according to embodiments of the invention…]. 

8.	Claims 2-6 and 11-15 are  rejected under 35 U.S.C. 103 as being unpatentable over HYOSEOK HWANG et al., (HYOSEOK HWANG et al., 3D Display Calibration by Visual Pattern Analysis, ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, June 23, 2016, Pages 1-10, XP080710326: cited in IDS by Applicant)(hereinafter Hyoseok) in view of GUIDO et al.(US 2016/0277728 A1)(hereinafter Guido) in further view of Grossmann(US 2013/0182083 A1)(hereinafter Grossmann).
 	Regarding claims 2 and 11, Hyoseok and Guido teach all the limitations of claims 1 and 11, and are analyzed as previously discussed with respect to that claim. 
	Hyoseok and Guido do not explicitly disclose wherein adjusting a 3D display rotation angle and a left-right offset of the display screen according to a preset algorithm in step S2 comprises: keeping the 3D display rotation angle unchanged, and adjusting the left-right offset; and keeping the left-right offset unchanged, and adjusting the 3D display rotation angle.
	However, performing adjustment of the left-right offset while unchanging the 3D rotation angle and vice-versa was well known in the art at the time of the invention was filed as evident from the teaching of Grossmann[See Grossman: at least Fig. 5, par. 93-98 regarding   the parameter that is currently calibrated is set to a starting value. The camera image of the camera 16 is captured (S18). The camera image is evaluated (S20), and it is determined whether the camera image contains the undistorted image content supplied by the display segments 36 for the viewing position 28 or if the camera image is distorted by content supplied by adjacent segments. The parameter is varied, i.e. increased and/or decreased (S22), and a new calibration cycle is performed, until minimum and maximum parameter values corresponding to an undistorted image or a minimally distorted image are determined. An optimum parameter value is calculated. For example, the parameter value is adjusted to the mean value of minimum and maximum parameter value for undistorted or minimally distorted picture content. Thus, calibrating the currently calibrated parameter is finished. Depending on the calibration state (i.e. to what extent parameters that are to be calibrated deviate from their optimum value), minimum and maximum parameter values might be equal and/or an undistorted image might not be achievable. During each cycle the calibration method is repeated from the step of detecting the viewing position P of the camera 16 (S12). (As shown in Fig. 5, a parameter is selected each time for calibration, thus, when the left-right offset(horizontal displacement) is selected, the rotation angle parameter remains unchanged and vice-versa)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hyoseok and Guido with Grossmann teachings by including “wherein adjusting a 3D display rotation angle and a left-right offset of the display screen according to a preset algorithm in step S2 comprises: keeping the 3D display rotation angle unchanged, and adjusting the left-right offset; and keeping the left-right offset unchanged, and adjusting the 3D display rotation angle” because this combination has the benefit of providing operations to gradually adjust the display to achieve maximum user viewing experience.
Regarding claims 3 and 12, Hyoseok ,Guido and Grossmann teach all the limitations of claims 2 and 11, and are analyzed as previously discussed with respect to that claim. Further on, Grossmann teaches or suggests wherein keeping the 3D display rotation angle unchanged, and adjusting the left-right offset comprises: keeping the 3D display rotation angle unchanged, and gradually increasing or gradually decreasing the left-right offset accord to a preset step length from an initial offset [See Grossman: at least Fig. 5, par. 93-98 regarding   the parameter that is currently calibrated is set to a starting value. The camera image of the camera 16 is captured (S18). The camera image is evaluated (S20), and it is determined whether the camera image contains the undistorted image content supplied by the display segments 36 for the viewing position 28 or if the camera image is distorted by content supplied by adjacent segments. The parameter is varied, i.e. increased and/or decreased (S22), and a new calibration cycle is performed, until minimum and maximum parameter values corresponding to an undistorted image or a minimally distorted image are determined. An optimum parameter value is calculated. For example, the parameter value is adjusted to the mean value of minimum and maximum parameter value for undistorted or minimally distorted picture content. Thus, calibrating the currently calibrated parameter is finished. Depending on the calibration state (i.e. to what extent parameters that are to be calibrated deviate from their optimum value), minimum and maximum parameter values might be equal and/or an undistorted image might not be achievable. During each cycle the calibration method is repeated from the step of detecting the viewing position P of the camera 16 (S12). (As shown in Fig. 5, a parameter is selected each time for gradually calibration, thus, when the left-right offset(horizontal displacement) is selected, the rotation angle parameter remains unchanged and the left-right offset(horizontal displacement) can be gradually adjusted  in accordance to a starting offset )]..  
Regarding claims 4 and 13, Hyoseok ,Guido and Grossmann teach all the limitations of claims 3 and 12, and are analyzed as previously discussed with respect to that claim. Further on, when combining, Guido and Grossmann teach or suggest wherein the step of gradually increasing or gradually decreasing the left-right offset according to a preset step length from an initial offset comprises: after each adjustment of the left-right offset, if the number of effective pixel points of the largest pixel block in the mirror image is reduced after the adjustment, the left-right offset is gradually adjusted according to a preset step length in reverse from the initial offset [See Grossman: at least Fig. 5, par. 93-98 regarding   the parameter that is currently calibrated is set to a starting value. The camera image of the camera 16 is captured (S18). The camera image is evaluated (S20), and it is determined whether the camera image contains the undistorted image content supplied by the display segments 36 for the viewing position 28 or if the camera image is distorted by content supplied by adjacent segments. The parameter is varied, i.e. increased and/or decreased (S22), and a new calibration cycle is performed, until minimum and maximum parameter values corresponding to an undistorted image or a minimally distorted image are determined. An optimum parameter value is calculated. For example, the parameter value is adjusted to the mean value of minimum and maximum parameter value for undistorted or minimally distorted picture content. Thus, calibrating the currently calibrated parameter is finished. Depending on the calibration state (i.e. to what extent parameters that are to be calibrated deviate from their optimum value), minimum and maximum parameter values might be equal and/or an undistorted image might not be achievable. During each cycle the calibration method is repeated from the step of detecting the viewing position P of the camera 16 (S12). (As shown in Fig. 5, a parameter is selected each time for gradually calibration, thus, when the left-right offset(horizontal displacement) is selected, the rotation angle parameter remains unchanged and the left-right offset(horizontal displacement) can be gradually adjusted in reverse from the starting offset ) See Guido: at least Fig. 5 and par. 65, 70, 77,109-112 regarding FIG. 5 illustrates the resulting image featuring black and white stripes 3.4 and 3.5. The position of the camera is referred 3.6. Distance 5.8 represents the period of the resulting pattern. Distance 5.7 represents the distance between the central position and the nearest extremum, meaning minimum or maximum, in the resulting pattern. This extremum corresponds to a position with no crosstalk. Moreover, we will search for the “right eye” pattern extremum at the left of the camera position 3.6, or inversely for the “left eye” pattern extremum at the right of the camera position… (the maximum effective pixel corresponds to the maximum of the resulting pattern)].  
Regarding claims 5 and 14, Hyoseok ,Guido and Grossmann teach all the limitations of claims 2 and 11, and are analyzed as previously discussed with respect to that claim. Further on, Grossmann teaches or suggests wherein keeping the left-right offset unchanged, and adjusting the 3D display rotation angle comprises: keeping the left-right offset unchanged, gradually increasing or gradually decreasing the 3D display rotation angle according to a preset step length from an initial rotation angle[See Grossman: at least Fig. 5, par. 93-98 regarding   the parameter that is currently calibrated is set to a starting value. The camera image of the camera 16 is captured (S18). The camera image is evaluated (S20), and it is determined whether the camera image contains the undistorted image content supplied by the display segments 36 for the viewing position 28 or if the camera image is distorted by content supplied by adjacent segments. The parameter is varied, i.e. increased and/or decreased (S22), and a new calibration cycle is performed, until minimum and maximum parameter values corresponding to an undistorted image or a minimally distorted image are determined. An optimum parameter value is calculated. For example, the parameter value is adjusted to the mean value of minimum and maximum parameter value for undistorted or minimally distorted picture content. Thus, calibrating the currently calibrated parameter is finished. Depending on the calibration state (i.e. to what extent parameters that are to be calibrated deviate from their optimum value), minimum and maximum parameter values might be equal and/or an undistorted image might not be achievable. During each cycle the calibration method is repeated from the step of detecting the viewing position P of the camera 16 (S12). (As shown in Fig. 5, a parameter is selected each time for gradually calibration, thus, when the rotation angle is selected, the left-right offset(horizontal displacement) parameter remains unchanged and the rotation angle can be gradually adjusted  from the starting rotation angle value).  
Regarding claims 6 and 15, Hyoseok ,Guido and Grossmann teach all the limitations of claims 5 and 14, and are analyzed as previously discussed with respect to that claim. Further on, Guido and Grossmann teach or suggest wherein the gradually increasing or gradually decreasing the 3D display rotation angle according to a preset step length from an initial rotation angle comprises: after each adjustment of the 3D display rotation angle, if the number of effective pixel points of the largest pixel block in the mirror image is reduced after the adjustment, the 3D display rotation angle is gradually adjusted according to a preset step length in reverse from the initial rotation angle[See Grossman: at least Fig. 5, par. 93-98 regarding   the parameter that is currently calibrated is set to a starting value. The camera image of the camera 16 is captured (S18). The camera image is evaluated (S20), and it is determined whether the camera image contains the undistorted image content supplied by the display segments 36 for the viewing position 28 or if the camera image is distorted by content supplied by adjacent segments. The parameter is varied, i.e. increased and/or decreased (S22), and a new calibration cycle is performed, until minimum and maximum parameter values corresponding to an undistorted image or a minimally distorted image are determined. An optimum parameter value is calculated. For example, the parameter value is adjusted to the mean value of minimum and maximum parameter value for undistorted or minimally distorted picture content. Thus, calibrating the currently calibrated parameter is finished. Depending on the calibration state (i.e. to what extent parameters that are to be calibrated deviate from their optimum value), minimum and maximum parameter values might be equal and/or an undistorted image might not be achievable. During each cycle the calibration method is repeated from the step of detecting the viewing position P of the camera 16 (S12). (As shown in Fig. 5, a parameter is selected each time for gradually calibration, thus, when the rotation angle is selected, the left-right offset(horizontal displacement) parameter remains unchanged and the rotation angle can be gradually adjusted in reverse from the starting rotation angle value) See Guido: at least Fig. 5 and par. 65, 70, 77,109-112 regarding FIG. 5 illustrates the resulting image featuring black and white stripes 3.4 and 3.5. The position of the camera is referred 3.6. Distance 5.8 represents the period of the resulting pattern. Distance 5.7 represents the distance between the central position and the nearest extremum, meaning minimum or maximum, in the resulting pattern. This extremum corresponds to a position with no crosstalk. Moreover, we will search for the “right eye” pattern extremum at the left of the camera position 3.6, or inversely for the “left eye” pattern extremum at the right of the camera position… (the maximum effective pixel corresponds to the maximum of the resulting pattern)].  
Allowable Subject Matter
9.	Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ana Picon-Feliciano/Examiner, Art Unit 2482    


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482